               Case 2:19-cv-00370 Document 40 Filed on 03/19/20 in TXSD Page 1 of 8



                                     UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                        CORPUS CHRISTI DIVISION

        BOLLINGER AMELIA REPAIR, LLC,                  §
                                                       §
                                                       §
        Plaintiff,                                     §
                                                       §
                                                       §
        VS.                                            §       Civil Action No.: 2-19-cv-00370
                                                       §
                                                       §
        BOUCHARD TRANSPORTATION CO.                    §
        INC., et al,                                   §
                                                       §
                                                       §
        Defendants.                                    §


                                VERIFIED COMPLAINT IN INTERVENTION


                   Plaintiff-In-Intervention Novum Energy Trading Inc. (“Novum”), files this Verified

        Complaint In Intervention (the “Complaint”) pursuant to Rules B and C of the Supplemental Rules

        for Certain Admiralty and Maritime Claims and Asset Foreclosure Actions of the Federal Rules

        of Civil Procedure and shows the following:

                                I.     JURISDICTION, VENUE AND PARTIES

                   1.    This is an action for breach of a maritime contract which is an admiralty and

        maritime claim within the meaning of 28 U.S.C. §1333, and is a maritime claim within the meaning

        of Rule 9(h) of the Federal Rules of Civil Procedure and Rules B and C of the Supplemental Rules

        of Certain Admiralty and Maritime Claims.

                   2.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1333 and venue is proper

        in this district pursuant to 28 U.S.C. §1391(b)(2).

                   3.    Plaintiff-In-Intervention Novum, is the charterer of B. No. 240, IMO 8646848 (“B
        No. 240”) and BARBARA E. BOUCHARD, IMO 9053141 (“M/V Bouchard”), a Delaware


4847-7303-9795.5
               Case 2:19-cv-00370 Document 40 Filed on 03/19/20 in TXSD Page 2 of 8




        corporation with its principal place of business located at 3200 Kirby Dr., Ste. 1000, Houston,

        Texas 77098.

                   4.   Defendant Bouchard Transportation Co, Inc. (“Bouchard”), is a New York

        corporation with its principal place of business located at 50 South Service Road, Suite 150,

        Melville, New York 11747.

                   5.   Defendant B. No. 240 is a U.S. flag tank barge, currently under arrest in Corpus

        Christi, Texas within the jurisdiction of this Court.

                   6.   Defendant M/V BARBARA E. BOUCHARD is a U.S. flag tug, currently under arrest

        in Corpus Christi, Texas within the jurisdiction of this Court.

                   7.   Venue is proper in this jurisdiction because Defendant’s assets are in the custody

        of the Southern District of Texas and the breaches of contract have occurred here.

                                      II.     FACTUAL BACKGROUND

                   8.   On or about March 27, 2019, Novum entered into a Tanker Time Charter Party

        contract (the “Charterparty”) with Bouchard. Novum is in the energy logistics business providing

        fuel to customers throughout the U.S. Pursuant to the terms of the Charterparty, Novum chartered

        from Bouchard tank barge B No. 240 and tug M/V Bouchard (collectively, the “Vessel”), for the

        time period from April 5, 2019 through October 5, 2019 (a period which was subsequently

        extended through April 5, 2020, pursuant to an Addendum to the Charterparty and prepaid per
        Charter hire dated August 2, 2019 (the “Addendum”)). Under the Charterparty, Novum chartered

        the Vessel and pre-paid charter hire monthly in advance. In addition, upon taking delivery of the

        Vessel, Novum purchased a full supply of fuel and lubes (the “Bunkers”).

                   9.   During the course of the charter, Bouchard had financial difficulties and defaulted

        on its obligations to Bay Houston Towing Co., Bollinger Amelia Repair, L.L.C. and Martin Energy

        Services, L.L.C. (the “Arresting Parties”) for certain necessaries provided to the Vessel. Upon

        information and belief, the Arresting Parties threatened Bouchard to arrest the Vessel. To escape
        the arrest and in breach of the terms of the Charterparty, Bouchard hid the Vessel causing it to go

                                                          2
4847-7303-9795.5
               Case 2:19-cv-00370 Document 40 Filed on 03/19/20 in TXSD Page 3 of 8




        off hire to avoid the arrest. Despite those maneuvers, the Vessel was arrested by the Arresting

        Parties. As a result of the Bouchard’s actions, Novum has suffered damages under the Charterparty

        as the Vessel has not been able to trade and allow Novum to serve its customers by delivering fuel

        cargoes.

                                           III.    CAUSES OF ACTION

        Breach of Charterparty

                   10.   Novum paid charter hire in advance for use of the Vessel. Thus, while Bouchard

        was avoiding the arrest and ever since the arrest, the Vessel has not been at Novum’s disposal.
        Novum is entitled to a refund of all pre-paid charter hire payments to Bouchard.

                   11.   Clause 3(a) Payment of Hire provides:

                         Payments shall be made by electronic funds transfer, without
                         discount or adjustment except as specified in Clause 3 or elsewhere
                         in the Charter, commencing with the date and hour (UTC) the Vessel
                         is placed at Charterer's disposal as specified in Clause 5 and
                         continuing to the date and hour (UTC) the Vessel is redelivered to
                         Owner at the expiration or any termination of the Charter, except as
                         may otherwise be provided in the Charter. Any hire paid in advance
                         and not earned shall be returned to Charterer at once by Owner
                         and/or by any party to whom Owner may have permissively
                         assigned the hire hereunder. (Charterparty, § 3(a)). (emphasis
                         added).
                   12.   Bouchard has failed to comply with its obligations under the Charterparty by

        permitting the Vessel to be under arrest since December 13, 2019. Contrary to Bouchard’s

        obligations under the Charterparty, Bouchard did not prevent the arrest, has not posted security to

        release the Vessel from the arrest and is liable to Novum for damages. Clause 10 Liens provides:

                         If the Vessel, its bunkers or stores or cargo should be arrested,
                         detained, impounded or otherwise held (“Detention”), or if
                         Detention thereof should be threatened, the Owner shall promptly
                         provide such bail or other security as may be required to prevent
                         such Detention or to secure the release of the Vessel, its bunkers,
                         cargo or stores from Detention, and shall indemnify Charterer and
                         its Affiliates in respect of any loss, damage, and costs (including but
                         not limited to attorney/client costs) resulting from Owner’s failure

                                                           3
4847-7303-9795.5
               Case 2:19-cv-00370 Document 40 Filed on 03/19/20 in TXSD Page 4 of 8



                         to promptly provide such bail or other security as described above.
                         In addition, should Owner fail to promptly provide bail or other
                         security as described above, Charterer shall have the right to incur
                         such costs on Owner’s behalf, but Owner shall remain liable for all
                         indemnity obligations under this Clause. (Charterparty, § 10).
                         (emphasis added).
                   13.   As a result of the arrest, Novum had to search for and charter substitute vessels in

        the spot market to serve its customers.

                   14.   In light of Bouchard’s failure to perform and its failure to secure release of the

        Vessel, Novum has mitigated its continuing damages by chartering replacement vessels for the

        remainder of the charter. Novum paid for Bunkers which were consumed for the benefit of
        Bouchard while it avoided the arrest, and now the Bunkers are being consumed for the benefit of

        the Court. As such, the value of these Bunkers consumed since the arrest are to be paid to Novum

        as custodia legis costs. Clause 11(c) Off-Hire provides:

                         In the event of loss of time by detention of the Vessel by authorities
                         at any place in consequence of legal proceeding against the Vessel,
                         Owner, Vessel operator, Master and/or crew, or by reason of any
                         strike or boycott against the Vessel, payment of charter hire shall
                         cease for all time so lost. The cost of fuel consumed as well as all
                         additional port charges, pilotage, and other expenses incurred
                         during the time so lost shall be borne by Owner. (Charterparty, §
                         11(c)). (emphasis added).
                   15.   Finally, Section 10 of the Charterparty expressly provides Novum with a maritime
        lien on the Vessel for all damages resulting from Bouchard’s breach of the Charterparty:

                         Charterer shall have a lien on the Vessel for all monies paid in
                         advance and not earned, all disbursements and advances for
                         Owner’s account, including commissions, cost of insurance and
                         expenses thereon, all amounts due to Charterer under the Charterer,
                         and for any damages sustained by Charterer or its Affiliates as a
                         result of any breach of the Charter by Owner. (Charterparty, § 10).
                   16.   As a result of Bouchard’s aforementioned breaches, Novum suffered damages in

        the approximate amount of $1,318,571.28.




                                                           4
4847-7303-9795.5
               Case 2:19-cv-00370 Document 40 Filed on 03/19/20 in TXSD Page 5 of 8




        Rule B Attachment and Rule C Arrest

                   17.    Pursuant to Rules B and C of the Supplemental Rules for Admiralty or Maritime

        Claims and Asset Forfeiture Actions to the Federal Rules of Civil Procedure 46 U.S.C. § 31341,

        et. seq, Novum has a maritime lien against the Vessel for the amount of $1,318,571.28 for

        provisions of necessaries, specifically Bunkers to the Vessel, as well as a lien for breach of the

        Charterparty which may be enforced by the attachment of and in rem seizure of the Vessel.

                   18.    The Charterparty at Clause 29 provides that all disputes be resolved in arbitration

        in New York. Accordingly, Novum’s intervention in this proceeding is for the purpose of

        obtaining security for an ultimate award from the arbitration which Novum commenced on

        February 19, 2020 against Bouchard.

                   19.    Therefore, Novum requests that process in due form of law, according to the

        practices of this Court is issued against the Vessel, her engines, machinery, tackle, apparel,

        equipment, rigging, and all other necessary appurtenances, and freight, etc.

                   20.    Novum is entitled to recover its attorney fees’ under Clause 10 of the Charterparty

        for Bouchard’s failure to provide security or release the Vessel from arrest.

                   21.    All the foregoing premises are true and correct and within the Admiralty and

        Maritime Jurisdiction of this Court.

                   WHEREFORE, Novum respectfully requests that this Court grant the following relief:

                   (1)    That process in due form of law, according to the practice of this Court in cases of
                          admiralty jurisdiction issue in rem against the Vessel her engines, machinery,
                          tackle, apparel, equipment, rigging, and all other necessary appurtenances, and
                          freight, etc., and in personam against Bouchard.

                   (2)    That a judgment be entered in rem in favor of Novum against the Vessel, her
                          engines, machinery, tackle, apparel, equipment, rigging, and all other necessary
                          appurtenances, and freight, etc., and judgment in personam against Bouchard;

                   (3)    That the Court retain jurisdiction over the Vessel, within the District in order to
                          enter a judgment upon any decree in these proceedings;

                   (4)    That the “necessaries” provided by Novum and the damages stemming from the
                          breach of the Charterparty be declared to be a valid and subsisting lien upon the

                                                           5
4847-7303-9795.5
               Case 2:19-cv-00370 Document 40 Filed on 03/19/20 in TXSD Page 6 of 8



                         Vessel, her engines, machinery, tackle, apparel, equipment, rigging, and all other
                         necessary appurtenances, and freight, etc., and all other equipment and necessaries
                         belonging and appurtenant thereto, which to the extent permitted by applicable law
                         is prior and superior to other potential interest, liens or claims of any and all
                         persons, firms or corporations whatsoever;

                   (5)   That the Bunkers consumed by the Vessel while avoiding and during the arrest are
                         to be paid to Novum as custodia legis costs.

                   (6)   That Novum be awarded its attorneys’ fees and costs of this action; and

                   (7)   That Novum be granted all such other and further relief as equity, justice and the
                         nature of this case will allow

                         DATED this 19th day of March, 2020.


                                                              FOLEY GARDERE
                                                              FOLEY & LARDNER LLP

                                                              By: /s/ Anacarolina Estaba
                                                              Peter A. McLauchlan
                                                              State Bar No. 13740900
                                                              Federal Bar No. 6370
                                                              pmclauchlan@foley.com
                                                              Anacarolina Estaba
                                                              State Bar No. 24085298
                                                              Federal Bar No. 964979
                                                              aestaba@foley.com
                                                              1000 Louisiana, Suite 2000
                                                              Houston, Texas 77002-2099
                                                              Telephone: (713) 276-5500
                                                              Facsimile: (713) 276-5555

                                                              ATTORNEYS FOR PLAINTIFF-
                                                              IN- INTERVENTION,
                                                              NOVUM ENERGY TRADING INC.




                                                          6
4847-7303-9795.5
               Case 2:19-cv-00370 Document 40 Filed on 03/19/20 in TXSD Page 7 of 8



                                       CERTIFICATE OF SERVICE

                I certify that on March 19, 2020, a copy of the forgoing was electronically filed on the
        CM/ECF system, which will automatically serve a Notice of Electronic Filing on all parties
        registered to receive such notice.



                                                    /s/ Anacarolina Estaba
                                                    Anacarolina Estaba




                                                       7
4847-7303-9795.5
Case 2:19-cv-00370 Document 40 Filed on 03/19/20 in TXSD Page 8 of 8
